Citation Nr: 0027015	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-18 114A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.  The veteran, who had active service from 
December 1952 to November 1955, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

In a statement from the veteran's attorney dated September 
29, 2000, he referred to filing a Notice of Disagreement 
dated in September 2000 with the RO to rating decisions dated 
October 19, 1999 and March 16, 2000.  However, that Notice of 
Disagreement is not currently associated with the claims 
file, and as such, the Board is not aware of the substance of 
the document.  Consequently, this matter is referred to the 
RO for appropriate action.


FINDING OF FACT

On October 5, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his attorney, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  See 38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



